Exhibit 10.1
 
[pheonixbw.jpg]
 
 
July 15, 2014
 
Christopher Wilkos
Executive Vice President & Chief Investment Officer
 
Dear Chris:


This is to confirm a $175,000 one-time cash award in recognition of your
sustained performance and leadership as Chief Investment Officer and the
resumption by Phoenix of current filings with the U.S. Securities and Exchange
Commission (the ‘SEC”).


Terms of the One-Time Award
 
The one-time award will be paid based on completion of the performance milestone
outlined in the table below


Target Payout Date
 
Amount
 
Performance Milestone
         
Concurrent  with becoming a current SEC filer  estimated to be no later  than
December 12, 20141
 
$175,000
 
Current filer for PNX with the filing of the 2014 PNX Q3 Form 10-Q

 
1 Actual date of payment will be determined based on the filing of the 2014 PNX
Q3 Form 10-Q.  Individual must be actively employed on the date of payment

Eligibility for this one-time award is subject to the following terms:


●  
The payment is subject to Phoenix’s Compensation Recovery Policy (clawback
policy).



●  
If you terminate your employment with Phoenix by resignation or retirement, or
if your employment is terminated for cause2 prior to the filing of the 2014 PNX
Q3 Form 10-Q, you will not receive any payment.  However, if your employment is
involuntarily terminated through workforce reduction, death, or another reason
unrelated to cause (not including retirement), on or before the payment date
indicated above, you will receive the full award payable as soon as practicable
after the date employment is terminated.

 
Sincerely,



         
/s/ Jody A. Beresin  
   
/s/ Christopher Wilkos
 
Jody Beresin
   
Christopher Wilkos
 
Senior Vice President
   
Executive Vice President
 
Chief Administrative Officer
   
Chief Investment Officer
 

 
2 ”Cause” means: (i) your conviction of or plea of nolo contendere to, a felony;
(ii) an act of willful (act, or failure to act, on your part done, or omitted to
be done, by you not in good faith and without reasonable belief that your act,
or failure to act, was in the best interest of Phoenix and its subsidiaries or
affiliates) misconduct on your part with regard to Phoenix or its affiliates
having a material adverse impact on Phoenix or its affiliates (including,
without limitation, a willful violation of Phoenix’s Code of Conduct), or (iii)
your failure in good faith to attempt or refusal to perform lawful directives of
the Phoenix Board of Directors or executive officers of Phoenix, as applicable,
which directives are consistent with the scope and nature of your employment
duties and responsibilities.